Citation Nr: 0804236	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-31 471	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Whether the veteran's pension benefits were properly 
terminated for the period from June 1, 2004, until February 
1, 2005.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Milwaukee VA Pension Center, 
adjusting the veteran's VA pension benefits based upon a 
recalculation of his income.  A Statement of the Case was 
issued by the VA RO in Little Rock, and the veteran has 
perfected a timely appeal to the Board.

We observe that the record is not clear as to whether the 
retroactive termination of the veteran's pension benefits 
effective June 1, 2004, caused an overpayment of benefits to 
be created, as the record does not contain any indication 
that the veteran was notified of such an overpayment.  
However, in light of the confusion apparent in the record, 
the Board finds that in the event an overpayment was, in 
fact, created at the time of the April 2005 recalculation of 
the veteran's income, the veteran's April 2005 letter in 
which he expressed disagreement with the "decision to stop 
my pension," constitutes a request for waiver of the 
resulting debt as well.  The VA has a duty to liberally 
construe claims raised by the veteran.  See Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. 
Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  
Therefore, this implicit and thus timely-filed claim for a 
waiver of any such debt is referred to the appropriate 
Committee on Waivers and Compromises.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

Review of the veteran's claims file reveals several 
procedural problems which must be remedied prior to further 
appellate review.  Initially, we note that the veteran's 
April 2005 claim specifically disagrees with the termination 
of his pension benefits effective June 1, 2004.  Careful 
review of the record reveals that the veteran's son, who was 
apparently attending college at the time, turned 23 in June 
2004.  Under governing regulation, a child attending school 
may be considered a veteran's dependent for purposes of 
calculating pension benefit payments until the child reaches 
the age of 23 years.  38 C.F.R. § 3.57.  However, the veteran 
was never informed of this requirement under the law.  The 
explanation he received was simply that his son was 
"removed" from his pension award, with no further 
information.  Furthermore, the Statement of the Case did not 
include the provisions of 38 C.F.R. § 3.57.  

The record does not contain the son's birth certificate, 
however.  Rather the calculation of the son's age is based 
upon the veteran's own report of his birth, contained in his 
initial application for pension benefits.  Therefore, if this 
calculation is incorrect, the veteran is invited to submit 
alternative proof of his son's birth date, such as a copy of 
his birth certificate.  See 38 C.F.R. §§ 3.204, 3.209.

Another deficiency in the development of the case may 
positively affect the calculation of the veteran's pension 
benefits.  Unreimbursed medical expenses are used to reduce 
countable income for purposes of calculating pension 
benefits.  38 C.F.R. § 3.272.  In this case, the VA pension 
center used an estimate of the veteran's future medical 
expenses, which he submitted in January 2004, rather than his 
actual medical expenses, when they performed the April 2005 
calculations regarding his income throughout 2004.  As his 
actual medical expenses for 2004 would have been known by 
that point in 2005, the actual medical expense figures would 
yield a more accurate picture of the veteran's actual income.  
Given the veteran's disability picture, which is so severe as 
to support the grant of VA pension benefits and housebound 
benefits, it is reasonable to assume that he has significant 
medical expenses, which properly should be considered to 
reduce his income.  

The veteran is advised to carefully review his medical 
documents and financial statements from 2004 and 2005, as his 
assistance and cooperation in this effort is essential to the 
success of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
including the substance of the provisions 
of 38 C.F.R. §§ 3.57, 3.204, 3.209.

2.  Request that the veteran provide 
evidence of his actual medical expenses 
during the years 2004 and 2005, and inform 
him of what types of payments can 
constitute unreimbursed medical expenses 
for VA purposes.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

